Exhibit 10.2

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 30,
2020, by and between ACER THERAPEUTICS INC., a Delaware corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability
company (together with its permitted assigns, the “Buyer”).  Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
set forth in the Purchase Agreement by and between the parties hereto, dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”).

 

WHEREAS:

 

The Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to sell to the Buyer up to Fifteen Million Dollars
($15,000,000) of Purchase Shares and to induce the Buyer to enter into the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder (collectively, the “Securities Act”), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.“Investor” means the Buyer, any transferee or assignee thereof to whom the
Buyer assigns its rights under this Agreement in accordance with Section 9 and
who agrees to become bound by the provisions of this Agreement, and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement in accordance with Section 9 and who agrees to
become bound by the provisions of this Agreement.

 

b.“Person” means any individual or entity including but not limited to any
corporation, a limited liability company, an association, a partnership, an
organization, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.

 

c.“Register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more registration statements of the Company in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
registration statement(s) by the United States Securities and Exchange
Commission (the “SEC”).

 

d.“Registrable Securities” means all of the Commitment Shares and all of the
Purchase Shares that may, from time to time, be issued or become issuable to the
Investor under the Purchase Agreement (without regard to any limitation or
restriction on purchases), and any and all shares of capital stock issued or
issuable with respect to the Purchase Shares or the Commitment Shares or the
Purchase Agreement as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitation on purchases under the Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

e.“Registration Statement” means one or more registration statements of the
Company covering only the resale of the Registrable Securities.

 

2.REGISTRATION.

 

a.Mandatory Registration.  The Company shall use reasonable best efforts to file
with the SEC, within twenty (20) Business Days after the date hereof, an initial
Registration Statement covering the maximum number of Registrable Securities as
shall be permitted to be included thereon in accordance with applicable SEC
rules, regulations and interpretations so as to permit the resale of such
Registrable Securities by the Investor under Rule 415 under the Securities Act
at then prevailing market prices (and not fixed prices), as mutually determined
by both the Company and the Investor in consultation with their respective legal
counsel, subject to the aggregate number of authorized shares of the Company’s
Common Stock then available for issuance in its Certificate of Incorporation.
The initial Registration Statement shall register only the Registrable
Securities. The Investor and its counsel shall have a reasonable opportunity to
review and comment upon such Registration Statement and any amendment or
supplement to such Registration Statement and any related prospectus prior to
its filing with the SEC, and the Company shall give due consideration to all
such comments.  The Investor acknowledges that it will be identified in the
initial Registration Statement as an underwriter within the meaning of Section
2(a)(11) of the Securities Act and shall furnish all information reasonably
requested by the Company for inclusion therein. The Company shall use its
reasonable best efforts to have the Registration Statement and any amendment
declared effective by the SEC at the earliest possible date. The Company shall
use reasonable best efforts to keep the Registration Statement effective
pursuant to Rule 415 promulgated under the Securities Act and available for the
resale by the Investor of all of the Registrable Securities covered thereby at
all times until the date on which the Investor shall have resold all the
Registrable Securities covered thereby and no Available Amount remains under the
Purchase Agreement (the “Registration Period”). The Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.

 

b.Rule 424 Prospectus.  The Company shall, as required by applicable securities
regulations, from time to time file with the SEC, pursuant to Rule 424
promulgated under the Securities Act, the prospectus and prospectus supplements,
if any, to be used in connection with sales of the Registrable Securities under
the Registration Statement.  The Investor and its counsel shall have a
reasonable opportunity to review and comment upon such prospectus prior to its
filing with the SEC, and the Company shall give due consideration to all such
comments.  The Investor shall use its reasonable best efforts to comment upon
such prospectus within one (1) Business Day from the date the Investor receives
the final pre-filing version of such prospectus.

 

c.Sufficient Number of Shares Registered.  In the event the number of shares
available under the Registration Statement is insufficient to cover all of the
Registrable Securities, the Company shall amend the Registration Statement or
file a new Registration Statement (a “New Registration Statement”), so as to
cover all of such Registrable Securities (subject to the limitations set forth
in Section 2(a)) as soon as reasonably practicable, but in any event not later
than ten (10) Business Days after the necessity therefor arises, subject to any
limits that may be imposed by the SEC pursuant to Rule 415 under the Securities
Act.  The Company shall use its reasonable best efforts to cause such amendment
and/or New Registration Statement to become effective as soon as reasonably
practicable following the filing thereof.

 

2

 

 

 

--------------------------------------------------------------------------------

 

  d.           Offering.  If the staff of the SEC (the “Staff”) or the SEC seeks
to characterize any offering pursuant to a Registration Statement filed pursuant
to this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor under Rule 415 at then-prevailing market prices (and not fixed prices),
or if after the filing of the initial Registration Statement with the SEC
pursuant to Section 2(a), the Company is otherwise required by the Staff or the
SEC to reduce the number of Registrable Securities included in such initial
Registration Statement, then the Company shall reduce the number of Registrable
Securities to be included in such initial Registration Statement (with the prior
consent, which shall not be unreasonably withheld, of the Investor and its legal
counsel as to the specific Registrable Securities to be removed therefrom) until
such time as the Staff and the SEC shall so permit such Registration Statement
to become effective and be used as aforesaid.  In the event of any reduction in
Registrable Securities pursuant to this paragraph, the Company shall file one or
more New Registration Statements in accordance with Section 2(c) until such time
as all Registrable Securities have been included in Registration Statements that
have been declared effective and the prospectuses contained therein is available
for use by the Investor.  Notwithstanding any provision herein or in the
Purchase Agreement to the contrary, the Company’s obligations to register
Registrable Securities (and any related conditions to the Investor’s
obligations) shall be qualified as necessary to comport with any requirement of
the SEC or the Staff as addressed in this Section 2(d).

 

3.RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2 including on any New
Registration Statement, the Company shall use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

 

a.The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep the Registration Statement or any New Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by the
Registration Statement or any New Registration Statement until such time as all
of such Registrable Securities shall have been disposed of in accordance with
the intended methods of disposition by the Investor as set forth in such
Registration Statement.

 

b.The Company shall permit the Investor to review and comment upon the
Registration Statement or any New Registration Statement and all amendments and
supplements thereto  at least two (2) Business Days prior to their filing with
the SEC, and not file any such document in a form to which Investor reasonably
objects.  The Investor shall use its reasonable best efforts to comment upon the
Registration Statement or any New Registration Statement and any amendments or
supplements thereto within two (2) Business Days from the date the Investor
receives the final version thereof.  The Company shall furnish to the Investor,
without charge any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to the Registration Statement or any New
Registration Statement.

 

c.Upon request of the Investor, the Company shall furnish to the Investor, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents

3

 

 

 

--------------------------------------------------------------------------------

 

incorporated therein by reference and all exhibits, (ii) upon the effectiveness
of any Registration Statement, a copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as the Investor may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as the
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by the Investor. For the
avoidance of doubt, any filing available to the Investor via the SEC’s live
EDGAR system shall be deemed “furnished to the Investor” hereunder.

 

d.The Company shall use reasonable best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Investor reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be reasonably necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
the Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.

 

e.As promptly as practicable after becoming aware of such event or facts, the
Company shall notify the Investor in writing of the happening of any event or
existence of such facts as a result of which the prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (provided that in no event shall such
notice contain any material, non-public information regarding the Company), and
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and deliver a copy of such supplement
or amendment to the Investor (or such other number of copies as the Investor may
reasonably request).  The Company shall also promptly notify the Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Investor by email or facsimile on the
same day of such effectiveness and by overnight mail), (ii) of any request by
the SEC for amendments or supplements to any Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 

f.The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, or the suspension of the qualification of any Registrable Securities
for sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify the Investor of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

4

 

 

 

--------------------------------------------------------------------------------

 

g.The Company shall (i) cause all the Registrable Securities to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities on the Principal
Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3.

 

h.The Company shall cooperate with the Investor to facilitate the timely
preparation and delivery of DWAC Shares (not bearing any restrictive legend
other than as set forth in the Purchase Agreement) representing the Registrable
Securities to be offered pursuant to any Registration Statement and enable such
DWAC Shares to be in such denominations or amounts as the Investor may
reasonably request and registered in such names as the Investor may request.

 

i.The Company shall at all times provide a transfer agent and registrar with
respect to its Common Stock.

 

j.If reasonably requested by the Investor, the Company shall (i) as soon as
practicable after receipt of written notice from the Investor, incorporate in a
prospectus supplement or post-effective amendment such information as the
Investor reasonably requests should be included therein relating to the sale and
distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities; (ii) make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable upon notification
of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement.

 

k.The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities in the United States
as may be necessary to consummate the disposition of such Registrable
Securities.

 

l.On or before the date the Registration Statement is declared effective by the
SEC, the Company shall issue to the Transfer Agent the Commencement Irrevocable
Transfer Agent Instructions in the form attached hereto as Exhibit A, and on the
date any Registration Statement which includes the Registrable Securities is
ordered effective by the SEC, the Company shall deliver, and agrees to cause its
legal counsel for the Company to deliver, to the Transfer Agent for such
Registrable Securities (with copies to the Investor) confirmation that such
registration statement has been declared effective by the SEC substantially in
the form attached as an exhibit to the Commencement Irrevocable Transfer Agent
Instructions.  Thereafter, if requested by the Buyer at any time, the Company
agrees to cause its legal counsel to deliver to the Buyer a written confirmation
whether or not the effectiveness of such Registration Statement has lapsed at
any time for any reason (including, without limitation, the issuance of a stop
order) and whether or not the Registration Statement is current and available to
the Buyer for sale of all of the Registrable Securities.

 

m.The Company agrees to take all other reasonable actions as necessary and
reasonably requested in writing by the Investor to expedite and facilitate
disposition by the Investor of the  Registrable Securities pursuant to any
Registration Statement.

 

5

 

 

 

--------------------------------------------------------------------------------

 

4.OBLIGATIONS OF THE INVESTOR.

 

a.

The Company shall notify the Investor in writing of the information the Company
reasonably requires from the Investor in connection with any Registration
Statement hereunder.  The Investor shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

b.The Investor agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any Registration
Statement hereunder and any amendments and supplements thereof.

 

c.The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event or existence of facts of the kind described in Section
3(f) or the first sentence of 3(e), the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(f) or the
first sentence of 3(e).  Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to promptly deliver DWAC Shares of Common Stock
without any restrictive legend (other than as set forth in the Purchase
Agreement) in accordance with the terms of the Purchase Agreement in connection
with any sale of Registrable Securities with respect to which an Investor has
entered into a contract for sale prior to the Investor’s receipt of a notice
from the Company of the happening of any event of the kind described in Section
3(f) or the first sentence of Section 3(e) and for which the Investor has not
yet settled.

 

5.EXPENSES OF REGISTRATION.

 

All reasonable expenses of the Company, other than sales or brokerage
commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

 

6.INDEMNIFICATION.

 

a.To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Investor, each Person, if any, who
controls the Investor, the members, the directors, officers, partners,
employees, agents, members, managers representatives of the Investor and each
Person, if any, who controls the Investor within the meaning of the Securities
Act or the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement (with the consent of the Company, such consent
not to be unreasonably withheld) or reasonable expenses (collectively, “Claims”)
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in the
Registration Statement, any New Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of

6

 

 

 

--------------------------------------------------------------------------------

 

any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any New Registration
Statement  or (iv) any material violation by the Company of this Agreement (the
matters in the foregoing clauses (i) through (iv) being, collectively,
“Violations”).  The Company shall reimburse each Indemnified Person promptly as
such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information about the Investor furnished in writing to the Company by the
Investor or such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement, any New Registration Statement or any
such amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); (ii) with
respect to any superseded prospectus, shall not inure to the benefit of any such
Person from whom the Person asserting any such Claim purchased the Registrable
Securities that are the subject thereof (or to the benefit of any other
Indemnified Person) if the untrue statement or omission of material fact
contained in the superseded prospectus was corrected in the revised prospectus,
as then amended or supplemented, if such revised prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e), and the
Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a violation and such Indemnified
Person, notwithstanding such advice, used it; (iii) shall not be available to
the extent such Claim is based on a failure of the Investor to deliver or to
cause to be delivered the prospectus made available by the Company, if such
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e); and (iv) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld.  Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investor pursuant to Section 9.

 

b.In connection with the Registration Statement or any New Registration
Statement or prospectus, the Investor agrees to indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section
6(a), the Company, each of its directors, each of its officers who signs the
Registration Statement or any New Registration Statement, each Person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act (collectively and together with an Indemnified Person, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information about the Investor set forth on Exhibit B attached hereto or updated
from time to time in writing by the Investor and furnished to the Company by the
Investor expressly for use in connection with such Registration Statement or
prospectus any New Registration Statement or from the failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c) or Section 3(e); and, subject to Section 6(d), the Investor will
reimburse any legal or other expenses reasonably incurred by them in

7

 

 

 

--------------------------------------------------------------------------------

 

connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to the Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investor pursuant to
Section 9.

 

c.Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the reasonable fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  The Indemnified Party or Indemnified Person shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action or claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its written consent, provided,
however, that the indemnifying party shall not unreasonably withhold, delay or
condition its consent.  No indemnifying party shall, without the consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

d.The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are
incurred.  Any Person receiving a payment pursuant to this Section 6 that is
later determined not to be entitled to such payment shall return such payment to
the person making it.

 

8

 

 

 

--------------------------------------------------------------------------------

 

e.The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to applicable law.

 

7.CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8.REPORTS AND DISCLOSURE UNDER THE SECURITIES ACT.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees, at
the Company’s sole expense, to:

 

a.make and keep public information available, as those terms are understood and
defined in Rule 144;

 

b.file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144;

 

c.furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting and or disclosure provisions of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration; and

 

d.take such additional action as is reasonably requested by the Investor to
enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be reasonably requested from time to time by the Investor and otherwise
fully cooperate with Investor and Investor’s broker to effect such sale of
securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to seek equitable relief in
the form of a preliminary or permanent injunction, without having to post any
bond or other security, upon any breach or threatened breach of any such terms
or provisions.

 

9

 

 

 

--------------------------------------------------------------------------------

 

 

9.

ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an
assignment.  The Investor may not assign its rights under this Agreement without
the prior written consent of the Company, other than to an affiliate of the
Investor controlled by Jonathan Cope or Josh Scheinfeld, in which case the
assignee must agree in writing to be bound by the terms and conditions of this
Agreement.

 

10.AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Business Day immediately preceding the initial
filing of the Registration Statement with the SEC. Subject to the immediately
preceding sentence, no provision of this Agreement may be (i) amended other than
by a written instrument signed by both parties hereto or (ii) waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

11.MISCELLANEOUS.

 

a.A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities.  If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.

 

b.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered:  (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile or email (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

Acer Therapeutics Inc.

One Gateway Center

300 Washington Street, Suite 351

Newton, MA 02458

Telephone: 844.902.6100

E-mail:hpalmin@acertx.com

Attention:  Harry Palmin

 

With a copy to (which shall not constitute notice or service of process):

Pillsbury Winthrop Shaw Pittman LLP

12255 El Camino Real, Suite 300

San Diego, CA  92130

Telephone: 858.509.4000

10

 

 

 

--------------------------------------------------------------------------------

 

Facsimile:858.509.4010

E-mail:mike.hird@pillsburylaw.com/patty.degaetano@pillsburylaw.com

Attention: Mike Hird, Esq./Patty M. DeGaetano, Esq.

 

Donald R. Joseph, Chief Legal Officer

Acer Therapeutics Inc.

One Gateway Center

300 Washington Street, Suite 351

Newton, MA 02458  

Telephone: 844.902.6100  

E-mail:djoseph@acertx.com

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:312.822.9300

Facsimile:312.822.9301

E-mail:jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

K&L Gates, LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

Telephone:305.539.3306

Facsimile: 305.358.7095

E-mail:              clayton.parker@klgates.com

Attention:Clayton E. Parker, Esq.

or at such other address, email address and/or facsimile number and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party at least three (3) Business Days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
email account containing the time, date, recipient facsimile number or email
address, as applicable, and an image of the first page of such transmission or
(C) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile, email or receipt
from a nationally recognized overnight delivery service in accordance with
clause (i), (ii) or (iii) above, respectively.

 

c.The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its stockholders.All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
and venue in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in the City and County of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any

11

 

 

 

--------------------------------------------------------------------------------

 

suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

d.This Agreement, the Purchase Agreement and the other Transaction Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement and the Purchase Agreement and the other Transaction
Documents supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

 

e.Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties hereto.

 

f.The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

g.This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or by e-mail in a “.pdf” format
data file of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

h.Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

i.The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

j.This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

12.TERMINATION.

 

12

 

 

 

--------------------------------------------------------------------------------

 

The obligations of the Company contained in Sections 2, 3, 5 and 8 of this
Agreement shall terminate in their entirety upon the earlier of (i) the date on
which the Investor shall have sold all the Securities and no Available Amount
remains under the Purchase Agreement and (ii) 180 days following the earlier of
(A) the Maturity Date and (B) the date of termination of the Purchase Agreement;
provided that as long as any Securities remain unsold by the Investor, the
Company must make available “current public information” pursuant to Rule 144
promulgated under the Securities Act until the Investor may sell the Securities
thereunder without any restrictions (including any restrictions under Rule
144(c) or Rule 144(i)).

 

 

 

* * * * * *




13

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

 

THE COMPANY:

 

ACER THERAPEUTICS INC.

 

By: /s/ Chris Schelling

Name:  Chris Schelling

Title:    President and Chief Executive Officer

 

 

BUYER:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: Alex Noah Investors, Inc.

 

 

By: /s/ Jonathan Cope

Name: Jonathan Cope

Title: President

 

 

 

 

 

 

 

 

 

14

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF

TRANSFER AGENT INSTRUCTIONS

 

 

 

 

[________], 2020

 

VIA EMAIL TO: saqui@continentalstock.com

 

Continental Stock Trust & Transfer Company

1 State Street, 30th Floor

New York, New York 10004-1561

Telephone:212.845.3299

 

Attention:Stacy Aqui

 

Re:ACER THERAPEUTICS INC.

 

Ladies and Gentlemen:

 

Reference is made to that certain Purchase Agreement (the “Purchase Agreement”),
dated as of April 30, 2020, by and between ACER THERAPEUTICS INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to
Fifteen Million Dollars ($15,000,000) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”).  In connection with the transactions
contemplated by the Purchase Agreement, the Company has filed a registration
statement on Form S-1 (File no. 333-[__________]) (the “Registration Statement”)
(with the U.S. Securities & Exchange Commission (the “SEC”)) to register for
resale under the Securities Act of 1933, as amended, the following shares of
Common Stock:

 

 

(1)

Up to [__________] shares of Common Stock to be issued upon purchase from the
Company by the Buyer from time to time (the “Purchase Shares”).

 

 

(2)

148,148 shares of Common Stock which have been issued to the Buyer as a
commitment fee (the “Commitment Shares”).

 

We have delivered to you herewith a true and correct copy of resolutions adopted
by the Company’s Board of Directors authorizing the issuances of Common Stock
described herein.  No further consent or authorization is required by the
Company, its Board of Directors or its stockholders in connection with the
transactions contemplated by the Purchase Agreement.

 

Promptly after the SEC declares effective the Registration Statement, the
Company’s counsel shall deliver to you a notice that the Registration Statement
has been declared effective by the SEC in the form of Exhibit I hereto (the
“Notice of Effectiveness”).  Provided that the Company’s counsel has delivered
to you the Notice of Effectiveness set forth in Exhibit I attached hereto, this
letter shall serve as our irrevocable authorization and direction to:

 

--------------------------------------------------------------------------------

 

 

 

(1)

remove any restricted stock transfer legend on the Commitment Shares and credit
via the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program, 148,148 shares of Common Stock as Commitment Shares to the Investor’s
balance account with DTC through its Deposit Withdrawal At Custodian (“DWAC”)

 

The information that shall be used for the transfer of shares is as follows:

 

 

•

Broker Name:

 

•

Broker DTC Participant Code:

 

•

Account Number:

 

•

Account Name:  Lincoln Park Capital Fund, LLC

 

 

(2)

issue Purchase Shares without any restricted stock transfer legend, to the
Investor from time to time upon surrender to you of a properly completed and
duly executed Purchase Confirmation, in the form attached hereto as Exhibit II.

 

Specifically, upon receipt by the Company of a copy of a Purchase Confirmation,
the Company shall as soon as practicable, but in no event later than one (1)
Business Day (as defined below) after receipt of such Purchase Confirmation,
send, via facsimile, a copy of the Purchase Confirmation to you, which Purchase
Confirmation shall constitute an irrevocable instruction to you to process such
Purchase Confirmation in accordance with the terms of these instructions and the
Purchase Confirmation.  Upon your receipt of a copy of the executed Purchase
Confirmation, you shall use your best efforts to, within one (1) Business Day
following the date of your receipt of the Purchase Confirmation, credit via the
DTC Fast Automated Securities Transfer Program, upon the request of the
Investor, such aggregate number of shares of Common Stock to which the Investor
shall be entitled to the Investor’s balance account with DTC through its DWAC
system for the number of shares of Common Stock to which the Investor shall be
entitled as set forth in the Purchase Confirmation provided the Investor causes
its bank or broker to initiate the DWAC transaction.  (“Business Day” shall mean
any day on which the Company’s principle trading market is open for customary
trading.)

 

Provided that the Company’s counsel has delivered to you the Notice of
Effectiveness set forth in Exhibit I attached hereto, the Company hereby
confirms to you and the Investor that the Purchase Shares and the Commitment
Shares shall not bear any legend restricting transfer of the Purchase Shares and
Commitment Shares thereby and should not be subject to any stop-transfer
restrictions and shall otherwise be freely transferable on the books and records
of the Company; provided however, that if for any reason the Company is required
to issue Purchase Shares and Commitment Shares which have not been registered
under the Securities Act of 1933, as amended, then the certificates for such
Purchase Shares and Commitment Shares shall bear the following legend and no
other legend whatsoever:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE
144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S
COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS.

 

 

--------------------------------------------------------------------------------

 

 

The Company hereby confirms to you and the Investor that no instructions other
than as contemplated herein will be given to you by the Company with respect to
the Purchase Shares and the Commitment Shares.

 

Please be advised that the Investor is relying upon this letter as an inducement
to purchase shares of Common Stock under the Purchase Agreement and,
accordingly, the Investor is a party to the agreements set forth in this letter.

 

*     *     *     *     *


 

 

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

 

 

ACER THERAPEUTICS INC.

 

 

By:______________________

Name:  Harry S. Palmin

Title:    Chief Operating Officer and Chief Financial Officer

 

 

ACKNOWLEDGED AND AGREED:

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

By:

Name:

Title:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

By: LINCOLN PARK CAPITAL, LLC

By:

 

By:_______________________

Name:

Title: President

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

 

FORM OF

NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[________], 2020

 

 

VIA EMAIL TO: saqui@continentalstock.com

 

Continental Stock Trust & Transfer Company

1 State Street, 30th Floor

New York, New York 10004-1561

Telephone:212.845.3299

 

Attention:Stacy Aqui

 

Re: ACER THERAPEUTICS INC.

 

Ladies and Gentlemen:

 

We are counsel to ACER THERAPEUTICS INC., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Purchase Agreement, dated as of April 30, 2020, (the “Purchase Agreement”),
entered into by and between the Company and Lincoln Park Capital Fund, LLC (the
“Investor”) pursuant to which the Company has agreed to issue to the Investor
shares of the Company’s Common Stock, par value $0.0001 per share (the “Common
Stock”), in an amount up to Fifteen Million Dollars ($15,000,000) in accordance
with the terms of the Purchase Agreement.  Pursuant to the Purchase Agreement,
the Company also has entered into a Registration Rights Agreement, dated as of
April 30, 2020, with the Investor (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register with the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”)  the shares of Common Stock described below.

 

On [_______], 2020, the Company filed a Registration Statement (File No.
333-[_______]) (the “Registration Statement”) with the SEC to register for
resale the following securities:  

 

 

(1)

Up to  [__________] shares of Common Stock to be issued upon purchase from the
Company by the Investor from time to time (the “Purchase Shares”).

 

 

(2)

148,148 shares of Common Stock which have been issued to the Investor as a
commitment fee (the “Commitment Shares”).

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [_____] [A.M./P.M.]
on [__________], 2020 and we have no knowledge, based solely on our review of
the Commission’s “Stop Orders”
web  page  (http://sec.gov/litigation/stoporders.shtml), that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Purchase Shares
and the Commitment Shares are

 

--------------------------------------------------------------------------------

 

available for resale under the Securities Act pursuant to the Registration
Statement and may be issued without any restrictive legend.

 

Very truly yours,

[Company Counsel]

 

 

By:____________________

 

 

CC:Lincoln Park Capital Fund, LLC

 

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT II

FORM OF PURCHASE CONFIRMATION

 

Reference is made to the Purchase Agreement (the “Purchase Agreement”) between
ACER THERAPEUTICS INC. (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC
(“LPC”) dated April 30, 2020.  In accordance with and pursuant to the Purchase
Agreement, LPC hereby purchases shares of common stock, $0.0001 par value per
share (the “Common Stock”), of the Company for the Purchase Amount indicated
below as of the date specified below.

 

Regular, Accelerated or Additional Accelerated Purchase

Purchase
Date:                                                                                      

_____________________

Purchase Amount:

$____________________

Price: ___ Low Sale Price on date hereof

          ___ Average of the lowest 3 Closing Sale Prices

                for the previous 10 Trading Days

 

Accelerated Purchase Price

           _   97% of Applicable VWAP

                                

           ___ Closing Sale Price

          

Additional Accelerated Purchase Price

           _   97% of Applicable VWAP

                                

           ___ Closing Sale Price

 

 

$____________________

Purchase Amount (No. Shares):

_____________________

 

TOTAL SHARES TO BE ISSUED:

_____________________

 

 

After this purchase:

 

Aggregate Purchase Shares purchased to date:

___________________

Remaining Registered Purchase Shares:

___________________

Aggregate Purchase Amount for all purchases to
date:                                  

$____________________

Remaining Available Amount:                                              

$____________________

 

 

The above referenced shares shall not bear any legend restricting transfer and
should be immediately sent to LPC via:

 

_  __ DWAC (Broker DTC Participant Code: _______, LPC’s Account Number
__________)

____ Physical delivery of Certificate via overnight delivery

 

Issue to:Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Lincoln Park Capital Fund, LLC                

 

Authorized Signature: ______________________________

Name:______________________________                      

 

--------------------------------------------------------------------------------

 

 

Confirmation of Purchase by Company:

 

The undersigned, on behalf of the Company, hereby confirms the information set
forth herein and hereby authorizes the issuance of shares of Common Stock to LPC
in accordance with the information set forth above and further confirms:

 

 

(i)

As of the date hereof, (a) the Registration Statement does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, (b) the Prospectus does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (c) no event has occurred as a
result of which it is necessary to amend or supplement the Registration
Statement or the Prospectus in order to make the statements therein not untrue
or misleading for clauses (a) and (b) above, respectively, to be true and
correct.

 

 

(ii)

The effectiveness of the Registration Statement has not lapsed, and the
Registration Statement and the Prospectus are current and available to LPC for
the resale of any or all of the Purchase Shares and Commitment Shares to be
issued to LPC under the Purchase Agreement.

 

 

(iii)

The Company confirms that neither it nor any other person acting on its behalf
has provided LPC or its agents or counsel with any information that constitutes
or could reasonably be expected to constitute material, nonpublic information.

 

 

ACER THERAPEUTICS INC.

                                                                      

Authorized Signature: _____________________

Name:     _______________________________

Title:       _______________________________

             Phone #:  _______________________________




 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

TO REGISTRATION RIGHTS AGREEMENT

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Registration Statement

 

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 0 shares of Acer Therapeutics Inc. common stock.  Josh
Scheinfeld and Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC,
the manager of Lincoln Park Capital Fund, LLC, are deemed to be beneficial
owners of all of the shares of common stock owned by Lincoln Park Capital Fund,
LLC. Messrs. Cope and Scheinfeld have shared voting and investment power over
the shares being offered under the prospectus to be filed with the SEC in
connection with the transactions contemplated under the Purchase Agreement.
Lincoln Park Capital, LLC is not a licensed broker dealer or an affiliate of a
licensed broker dealer.

 

 

 

 

 